Citation Nr: 1221994	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-09 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure. 

2.  Entitlement to a higher initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to February 1967, to include in-country service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, granted service connection for PTSD, assigning a 30 percent initial disability rating, and denied service connection for a skin disorder.  This appeal arises from the Veteran's disagreement with the initial rating assigned for PTSD and the denial of service connection for a skin disorder.

In the April 2007 rating decision from which this appeal arises, the RO also denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  In a March 2011 Decision and Remand, the Board granted service connection for both bilateral hearing loss and tinnitus.  As the March 2011 Board decision acted as a full grants for the Veteran's respective claims for service connection for bilateral hearing loss and tinnitus, those claims are no longer in appellate status and are not before the Board.

In the March 2011 Board Decision and Remand, the Board remanded the issues of a higher initial rating for PTSD and service connection for a skin disorder to the Appeals Management Center (AMC) for further development.  The record indicates that the AMC complied with the Board's requests regarding these issues, including the procurement of additional VA treatment records and Social Security Administration (SSA) records, and the provision of a VA psychiatric examination to determine the current severity of the Veteran's PTSD.  As the AMC complied with the March 2011 Remand directives, the Board will proceed to render decisions regarding the claims on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

The Veteran did not request a hearing before the Board.   
 

FINDINGS OF FACT

1.  The Veteran did not experience chronic skin disorder symptomatology during service.

2.  The Veteran did not experience continuous skin disorder symptomatology since discharge from service.

3.  The Veteran's current skin disorder symptomatology, diagnosed during the pendency of this appeal as contact dermatitis vs. neurodermatitis, is not related to any incident of service, to include exposure to herbicides during service. 

4.  For the entire initial rating period under appeal, the Veteran's PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships.

5.  For the entire initial rating period under appeal, the Veteran's PTSD has been not been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.





CONCLUSIONS OF LAW

1.  Service connection for a skin disorder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2011). 

2.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period, the criteria for a higher initial rating of 50 percent, but no greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, VCAA notice letters sent in July 2004 and March 2006 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In the July 2004 letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; and the information and evidence the Veteran was expected to provide.  In the March 2006 letter, VA provided the Veteran information regarding the type of evidence necessary to establish a disability rating or effective date for the disorders on appeal required by Dingess.    

Moreover, because the appeal for a higher initial rating for PTSD arises from the Veteran's disagreement with the initial rating following the grant of service connection for PTSD, no additional notice is required.  The Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has acquired the Veteran's VA and private treatment records, and SSA records to assist with the claims.  The Board notes that the Veteran's service treatment records are missing from the claims file.  In April 2006, VA issued a formal finding of unavailability, indicating that the service treatment records could not be located and that any further attempts to locate them would be futile.  As a result, the Board has heightened obligation to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board will not simply deny the Veteran's claims because the service treatment records are missing, but will decide these claims based on the totality of the evidence, to include the credibility of the Veteran's statements.  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

In August 2007 and May 2011, respectively, VA provided the Veteran with VA psychiatric examinations to determine the severity of the Veteran's PTSD.  The Board notes that the August 2007 VA examiner wrote the August 2007 VA medical examination report without reviewing the claims file; however, the Board notes that the August 2007 VA psychiatric examination report will only be utilized in this decision as evidence of the Veteran's contemporaneous PTSD symptomatology.  In addition, the Board notes that the Veteran was capable of informing the August 2007 VA examiner of his psychiatric history and current PTSD symptomatology, in fact did so, and that such history was specifically noted in the VA examination report.  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by a veteran, but the strength of the opinion depends rather upon the accuracy of the facts asserted by the veteran).  As the Veteran was capable of supplying the information regarding his current PTSD symptomatology, the August 2007 VA examiner's failure to review the claims file does not render the August 2007 VA medical examination report inadequate on the relevant question of the current level of PTSD disability symptomatology, specifically including the psychiatric symptomatology and GAF scores noted at that examination, which are valid measures independent of any history.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide).  The Board notes that the May 2011 VA examiner also did not have a copy of the claims file to review before writing the May 2011 VA psychiatric examination report; however, the May 2011 VA examiner later wrote the June 2011 addendum to the May 2011 VA psychiatric examination report after a review of the claims file.  As the respective VA psychiatric examination reports and addendum were written after interviews with the Veteran and contain specific findings regarding the extent of the Veteran's psychiatric disability at the times of the examinations, the examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion regarding the claim of a higher initial rating for PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

The Veteran was not provided with a VA medical examination to determine whether his skin disorder, diagnosed during the pendency of this appeal as contact dermatitis vs. neurodermatitis, was related to service, to include exposure to herbicides.  The Board finds that a VA examination with nexus opinion is not required in order to make a final adjudication regarding that particular claim.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court stated that in disability compensation (service connection) claims, VA must provide a medical examination for a nexus opinion, when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Simply stated, the standards set forth in McLendon are not met in this case.

As will be explained below, the record of evidence indicates that the Veteran served in-country in Vietnam and, therefore, is presumed to have been exposed to herbicides during service.  See 38 C.F.R. § 3.307(a)(6) (2011).  Yet, the skin disorder diagnosed during the pendency of this appeal, specifically contact dermatitis vs. neurodermatitis, is not a disease associated with exposure to herbicide agents that may be presumed to have been incurred in service even if there is no evidence of the disease in service.  38 C.F.R. § 3.309(e) (2011).  The Veteran has not provided any evidence that would indicate entitlement to service connection for a skin disorder by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  As noted above, the Veteran's service treatment records are completely missing from the claims file; therefore, the only evidence of an in-service skin disorder logically would have to come from other sources, such the Veteran's own lay statements; however, the Veteran has not provided any lay statements or other evidence indicating that he experienced in-service onset of a skin disorder, chronic skin disorder symptomatology during service, or continuous skin disorder symptomatology after discharge from service.  Moreover, the medical evidence of record does not contain any notation or opinion suggesting a nexus between the Veteran's skin disorder and any incident in service, to include herbicide exposure.  Given the absence of any credible evidence of chronic skin disorder symptomatology during service or continuous skin disorder symptomatology after discharge from service, any opinion provided at this point would be no more than speculative.  See 38 C.F.R. § 3.102 (2011) (stating that a finding of service connection may not be based on a resort to speculation or even remote possibility).  Further, a conclusory generalized lay statement suggesting a nexus between a current disability and service does not suffice to meet the standard of 38 U.S.C. § 5103A(d)(2), subsection (B) regarding the evidence necessary to establish the connection between the present disability and service, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all Veterans claiming service connection.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claims under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).




Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.303, 3.306 (2011).  A disorder also may be service connected if the evidence of record reveals the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee, 34 F.3d at 1043.

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft- tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

During the pendency of this appeal, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina] to the list of diseases associated with exposure to certain herbicide agents.  A newly added Note 3 at the end of 38 C.F.R. § 3.309 states that "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease." 

Even where the criteria for service connection under the provisions of 38 C.F.R. 
§ 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee at 1042.

The Veteran's personnel records confirm that he was stationed in the Republic of Vietnam during his period of active duty; therefore, his in-service exposure to herbicides is recognized by VA. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with his skin disorder.  See Davidson v. Shinseki,
581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the Veteran's skin disorder because it is lay evidence or because it was reported by the Veteran.  See Kowalski, 19 Vet. App. at 171 (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

The Board has considered all evidence of record as it bears on the question of service connection.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Service Connection for Skin Disorder

The Veteran has filed a claim for service connection for a skin disorder.  In so doing, the Veteran is implicitly claiming that he developed a skin disorder, currently diagnosed during the pendency of this appeal as contact dermatitis vs. neurodermatitis, either related to service or due to some incident in service, to include presumed herbicide exposure during service in Vietnam.  

Having reviewed the record of evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a skin disorder.  As indicated above, the Veteran's personnel records confirm that he was stationed in the Republic of Vietnam while on active duty; therefore, his in-service exposure to herbicides is recognized by VA.  However, the Veteran's skin disorder, diagnosed during the pendency of this appeal as contact dermatitis vs. neurodermatitis, is not a disease associated with exposure to herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era; therefore, it will not be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  As such, entitlement to service connection must be proven through direct causation.  See Combee at 1042.

The Board finds that the Veteran did not experience chronic skin disorder symptomatology during service or continuous skin disorder symptomatology since discharge from service.  As noted above, the Veteran's service treatment records are missing from the claims file; therefore, the only evidence of an in-service skin disorder logically would have to come from other sources, such the Veteran's own lay statements; however, the Veteran has not provided any evidence, to include lay statements, indicating that he experienced a chronic skin disorder symptomatology during service or continuous skin disorder symptomatology since discharge from service.

Reviewing the evidence of record, in a claim for benefits received by the RO in August 2005, the Veteran did not list a date of onset for a skin disorder.  The earliest evidence in the file, other than the Veteran's August 2005 claim, indicating the existence of a skin disorder is a June 2009 VA treatment record in which the Veteran indicates having a chronic rash on his forearms that would flare up on an annual basis.  In a July 2009 Agent Orange examination report, the Veteran specifically denied having any rashes, puritis, or tattoos.  The Veteran indicated that he had an occasional rash which left a white spot as the lesion faded.  In a July 2009 VA treatment record, the Veteran reported having a rash off and on located solely on his forearms, characterized by an itching sensation.  The VA examiner noted no excoriations or primary lesions.  The VA examiner diagnosed contact dermatitis vs. neurodermatitis.  

In a July 2010 VA treatment record, a VA examiner noted that the Veteran's skin was normal upon examination.  The record contains no further evidence of any treatment or complaints of a skin disorder.    

As noted above, the record contains no lay statements from the Veteran indicating chronic in-service skin disorder symptomatology.  Of note, the Veteran did not tell the July 2009 VA examiner, conducting an Agent Orange examination, that he had a skin disorder which either began during service or became manifest after exposure to herbicides in service.  Moreover, the record of evidence contains no explicit lay statement from the Veteran indicating continuous rash disorder symptomatology since service discharge.  The Board notes that the Veteran reported "occasional" rash symptomatology which apparently occurred on an annual basis.  The Veteran never indicated that such symptomatology began immediately after his discharge from service or that it could be described as "continuous."  Therefore, the Board finds that the Veteran did not experience chronic skin disorder symptomatology during service or continuous skin disorder symptomatology since discharge from service.

Moreover, the Board finds that the Veteran's current skin disorder symptomatology, diagnosed during the pendency of this appeal as dermatitis vs. neurodermatitis, is not related to service, to include exposure to herbicides during service.  As noted above, contact dermatitis vs. neurodermatitis is not a disease associated with exposure to herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era; therefore, it will not be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The record contains no competent evidence, such as a statement from a medical professional, indicating that the Veteran's current skin disorder is related to the Veteran's service, to include in-service exposure to herbicides.  By filing this claim, the Veteran implied that his skin disorder was related to service or herbicides.  The Board notes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (holding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because he or she was a layperson, conflicts with Jandreau, 492 F.3d at 1372).  However, in this case, the cause of the Veteran's skin disorder involves a medical etiological question because it deals with the claimed interaction between chemicals and the Veteran's skin.  The Veteran is competent to relate symptoms of a skin disorder that he experienced at any time, including visible symptoms, but is not competent to diagnose a relation between that disorder and in-service exposure to herbicides, as he does not have the medical background to offer such an opinion.  

For the above reasons, the Board finds that the preponderance of the evidence weighs against service connection for the Veteran's skin disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 30 percent evaluation (rating) is warranted where the evidence shows occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where the evidence shows gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

In adjudicating a claim for a higher disability rating, the VA adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment, and, although noting which criteria have not been met, has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  A GAF of 41 to 50 is defined as "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF Scale score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson, 7 Vet. App. at 39-40; Gilbert, 
1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 (1991).   

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with his PTSD.  See Davidson; Jandreau.  The Board has not discounted lay evidence regarding the Veteran's PTSD because it is lay evidence or because it was reported by the Veteran.  See Kowalski.  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden, 125 F.3d at 1481.

The Board has considered all evidence of record as it bears on the question of a higher initial rating.  See 38 U.S.C.A. § 7104(a); 38 U.S.C.A. § 5107(b).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales, 218 F.3d at 1380-81.  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Initial Rating for PTSD

For the entire initial rating period under appeal, the Veteran essentially contends that his PTSD has caused greater symptomatology than that contemplated by the 30 percent rating currently assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Specifically, the Veteran indicates that his PTSD has caused constant feelings of discouragement, depression, and anger, resulting in difficulty in establishing and maintaining effective social relationships.

Having reviewed the evidence of record, the Board finds that, for the entire initial rating period under appeal, the Veteran's PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, consistent with a 50 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  

In a May 2004 VA treatment record, specifically a nursing assessment, the Veteran reported having a history of problems with relationships.  The Veteran indicated that he had been married eight times.  The Veteran stated that he had a short temper and could assault others if provoked.  The Veteran admitted feelings of depression and stated that he was seeking treatment for his depression.

In an October 2004 VA treatment record, a VA examiner noted that the Veteran appeared noticeably angry and agitated upon reporting to the VA hospital.  When asked what he was upset about, the Veteran stated that he did not want to see a "foreign doctor."  Upon examination that same day, as noted in an additional October 2004 VA treatment record, the Veteran stated that the antidepressants he had been prescribed were having beneficial effects.  The VA examiner noted that the Veteran's mood was discouraged, but not without hope.  

In a February 2005 VA treatment record, the VA examiner noted that the Veteran's mood was grumpy and discouraged, but not without hope.  The Veteran's appearance and affect were noted to be appropriate in the situation.  

In a September 2005 VA treatment record, the Veteran reported being demoralized with the VA bureaucracy as the original file regarding his claims for service connection had been lost.  The VA examiner noted that the Veteran was discouraged, grumpy, and frustrated, but not hostile.  The VA examiner indicated that the Veteran's affect was appropriate to the situation.

In a December 2006 VA treatment record, the Veteran reported that the antidepressants he had been prescribed were no longer helping him so he had stopped taking them.  The Veteran stated that he had depression, anxiety, insomnia, and nightmares related to service in Vietnam.  The VA examiner prescribed different medications for the Veteran's PTSD.  The VA examiner assigned a GAF score of 35 for the Veteran's psychological profile.  

In an August 2007 VA psychiatric examination report, the Veteran reported experiencing continuous problems with his temper.  The Veteran indicated that he fidgeted and would easily get into fights.  The Veteran indicated that such fights were not violent, suggesting that they were verbal confrontations.  The Veteran stated that he was depressed because he was emotionally disordered and that he felt as if he could not get ahead.  The Veteran reported having few leisure pursuits.  The VA examiner noted that the Veteran had feelings of detachment and estrangement from others.  The VA examiner noted moderate depression with anxiety or depressed mood.  The VA examiner also noted severe impairment in the Veteran's impulse control.  The VA examiner assigned a GAF score of 60 for the Veteran's psychological profile.  The VA examiner stated that the Veteran's PTSD was manifested by reduced reliability in productivity and that the PTSD required continuous medication.

In a May 2011 VA psychiatric examination report, the VA examiner noted that the Veteran's affect was appropriate to the content of the discussion in both intensity and direction.  The Veteran reported being married either eight or nine times, and that his most recent divorce occurred five or six years prior to the interview.  The Veteran stated that his wife could not handle his "dreams and stuff."  The Veteran stated that his daughter was "here" with her two children.  The Veteran indicated that he saw his daughter and her children one to two times per month, and that he enjoyed spending time with his grandchildren.  The Veteran stated that the only leisure activity he enjoyed was cutting metal designs with a plasma cutter.  The Veteran stated that he had a "short fuse," and would yell a lot, but had not fought anyone in 10 years.  The Veteran stated that his memory was getting bad, as he would forget why he went outside or conversations he had just had with his daughter.  The Veteran rated his depression symptomatology as a six on a scale of 10.  The VA examiner noted no impaired impulse control on the part of the Veteran.  The Veteran reported some hallucinations, such as flashes of "stuff" coming around him when nothing was really there.  The Veteran also indicated being frightened by planes and helicopters.  The Veteran reported chronic sleep impairment.  The VA examiner stated that the Veteran's symptoms caused significant distress or impairment in social, occupational, or other important areas of functioning.  The VA examiner also noted depressed daily moods, diminished interest and pleasure in activities, insomnia, and fatigue/loss of energy related to the Veteran's PTSD.  The VA examiner reported irritability or outbursts of anger and, despite the comments made in his report, that the Veteran displayed a restricted range of affect.  The VA examiner assigned a GAF score of 55 for the Veteran's psychological profile.  

In a June 2011 addendum to the May 2011 VA psychiatric examination report, the May 2011 VA examiner stated that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The May 2011 VA examiner reported seeing no evidence that the Veteran's psychological symptomatology had improved or deteriorated over the initial rating period.  The VA examiner stated that the Veteran did not appear motivated to improve through treatment and that he doubted that the Veteran had complied with treatment.  

Considering this evidence, the Board finds that for the entire initial rating period under appeal, the Veteran's PTSD has been manifested by disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships.  The Veteran's PTSD has been noted to be uniformly manifested in symptoms of depression, discouragement, and anger for the entire rating period under appeal.  Moreover, the Veteran's PTSD has resulted in difficulties in establishing social relationships due to feelings of estrangement and detachment from others, as noted in the August 2007 VA psychiatric examination report.  In the May 2011 VA psychiatric examination report, the May 2011 VA examiner indicated that the Veteran's PTSD was manifested by significant impairment in social functioning.  The evidence suggests that he does not have any friends and had been divorced many times, partly as a result of symptoms related to his PTSD.  The Board notes that the May 2011 VA psychiatric examination report also suggests that the Veteran might have a flattened affect related to his PTSD.  

Reviewing the GAF scores for the entire initial rating period under appeal, the Board notes that a December 2006 VA examiner assigned a GAF score of 35 for the Veteran's psychological profile.  Subsequently, in the August 2007 VA psychiatric examination report, the August 2007 VA psychiatric examiner assigned a GAF score of 60 for the Veteran's psychological profile.  Thereafter, in a May 2011 VA psychiatric examination report, the May 2011 VA examiner assigned a GAF score of 55.  As noted above, a GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  A GAF from 51 to 60 is defined as moderate symptoms or moderate difficulty in social, occupational, or school functioning.  By contrast, a GAF Scale score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The Board notes that the GAF score of 35, assigned by the December 2006 VA examiner, is the lowest GAF score assigned during the initial rating period.  The Board also notes that the December 2006 VA treatment record is brief, consisting of only a single written paragraph of text with notes regarding medications.  The December 2006 VA examiner did not indicate that he met with the Veteran to determine the full severity of the Veteran's psychological symptomatology, but, instead, indicated that he was contacted to assist the Veteran in changing his medication.  The December 2006 VA examiner did not report meeting with the Veteran at length and did not diagnose any particular symptoms during the meeting.  By contrast, the August 2007 and May 2011 VA examiners reported meeting with the Veteran, discussing his symptomatology at length, and writing complete profiles of the Veteran's psychological symptomatology based on their interviews.  Therefore, considering the more thorough nature of the August 2007 and May 2011 VA examination reports, which both include references to the symptoms related to the Veteran's PTSD, the Board finds the GAF scores reported in the August 2007 and May 2011 VA psychiatric examination reports are more probative in their indications of the severity of the Veteran's PTSD.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board also notes that the GAF scores of 60 and 55 are in keeping with the criteria for a 50 percent rating.  

During the initial rating period, the Veteran's PTSD has been manifested by many of the symptomatology listed in the criteria for a 30 percent rating under Diagnostic Code 9411.  Specifically, for the entire initial rating period, the record of evidence indicates that the Veteran's PTSD has been manifested by such symptoms as depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Moreover, for the entire initial rating period, the Veteran's PTSD has not been manifested by many of the symptoms listed as criteria for the 50 percent rating under Diagnostic Code 9411.  For example, for the entire initial rating period, the record of evidence does not indicate that the Veteran's PTSD symptomatology has been manifested by circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or impaired abstract thinking.  Yet, again, the Board notes that the Veteran has reported disturbances of mood, specifically symptoms of depression,  and anger, and a noted lack of motivation, throughout the initial rating period, resulting in difficulty establishing and maintaining effective social relationships.  The Veteran has indicated that he has experienced great difficulty in establishing relationships with either partners or friends, as noted by his many divorces, and only appears to have a strong relationship with his daughter and grandchildren.  In addition, in the August 2007 VA psychiatric examination report, the August 2007 VA examiner indicated that the Veteran's PTSD symptomatology more nearly approximated reduced reliability in productivity, the language used in the criteria for a 50 percent rating under Diagnostic Code 9411.  38 C.F.R. 
§ 4.130.  By contrast, in the June 2011 addendum to the May 2011 VA psychiatric examination report, the May 2011 VA examiner wrote that the that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the language used in the criteria for a 30 percent rating under Diagnostic Code 9411.  Id.  Of note, the May 2011 VA examiner also reported seeing no evidence that the Veteran's status had improved or deteriorated over the initial rating period.  Therefore, the May 2011 VA examiner found that the Veteran's PTSD symptomatology had not changed since the August 2007 VA examiner wrote that it more nearly approximated the criteria for a 50 percent rating under Diagnostic Code 9411.  As such, the Board finds that the evidence is in relative equipoise as to whether the Veteran's PTSD symptomatology more nearly approximates that required for a 50 percent rating under Diagnostic Code 9411.  38 C.F.R. §§ 4.3, 4.7.  

The Board further finds that the weight of the evidence demonstrates that the criteria for an initial rating in excess of 50 percent for the Veteran's service-connected PTSD have not been met for the entire initial rating period under appeal.  Specifically, for the entire initial rating period under appeal, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene); or an inability to establish and maintain effective relationships, as required for a next higher 70 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130. 

In reviewing the criteria for the next higher 70 percent rating, the Board notes that the Veteran exhibited impaired impulse control related to his PTSD during the initial rating period, as stated in the August 2007 VA psychiatric examination report.  Impaired impulse control is one of the criteria listed for a next higher 70 percent rating under Diagnostic Code 9411.  Id.  However, on VA examination in May 2001 the examiner indicated that there was no impairment of impulse control.  The Board notes that the Veteran has near-continuous depression symptomatology; however, this disorder has not been shown to affect the Veteran's ability to function independently, appropriately and effectively.  Throughout the entire rating period under appeal, the Veteran was able to care for himself despite his depression.  Throughout the record of evidence, the Veteran specifically denied experiencing suicidal ideation.  The record of evidence for the entire initial rating period also contains no report of obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; or neglect of personal appearance and hygiene.  Although the Veteran has difficulty in his social relationships due to his PTSD, the evidence indicates that he is able to maintain a relationship with his daughter and grandchildren; therefore, the evidence weighs against a finding that the Veteran's PTSD is manifested by an inability maintain effective relationships.  The Veteran also stated in his May 2007 NOD that he was unable to hold a job for more than a year after Vietnam due to his PTSD; yet, the Board notes that the SSA records currently on file indicate that the Veteran had to stop working due to a chronic leg disorder resulting from a post-service leg injury and not PTSD.  From this record of evidence, the Board finds that the Veteran's symptomatology does not more approximately meet the criteria for the next higher 70 percent rating for PTSD under Diagnostic Code 9411 for any period.  38 C.F.R. §§ 4.3, 4.7.

For the reasons stated above, for the entire initial rating period under appeal, the Board finds that the criteria for a higher initial rating of 50 percent, but no greater, have been more nearly approximated.  38 C.F.R. § 4.130.  As the preponderance of the evidence weighs against the grant of an even higher initial rating for the entire initial rating period under appeal, the benefit of the doubt doctrine does not apply to this aspect of the appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 


Extraschedular Consideration

The Board has considered whether referral for consideration of an extraschedular evaluation is warranted for PTSD.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Regarding the Veteran's service-connected PTSD, turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria (General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130), and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested by such symptoms as flattened affect; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  

The GAF scores in the DSM-IV are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's PTSD symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Service connection for a skin disorder, to include as due to herbicide exposure, is denied.   

A higher initial rating of 50 percent, but not greater, for PTSD is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


